Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radano (U.S. PG Pub. No. 2012/0053100).
In paragraph 2 Radano discloses a hydrocarbon oil based lubricant comprising an ester oil and a polar polyalkyl(meth)acrylate copolymer. In paragraph 96 Radano discloses that the ester oil can be a diester such as dipropylene glycol pelargonate,  meeting the limitations of claim 12 for the cases where n is 3, s is 2, R is hydrogen, and the Ra and Rb groups are nonyl groups. In paragraph 160 Radano discloses compositions comprising anti-wear additives, as recited in claim 1. As the composition 
In Tables 1, 3-5, and 7 Radano discloses compositions comprising the ester (Group V Oil) in amounts within the range recited in claim 13. In paragraph 101 Radano discloses that the hydrocarbon oil can be Group II, III or IV base oil, as recited in claim 17. In In paragraph 160 Radano discloses that the composition can also include other additives recited in claim 19. 
In light of the above, claims 12-13, 17, and 19 are anticipated by Radano.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (U.S. PG Pub. No. 2016/0289591) in view of Radano.
In paragraph 12 Fujiwara discloses a lubricating oil composition for internal combustion engines of four-wheeled vehicles, where the base oil includes at least one of an ester-based base oil and a polyalphaolefin. In paragraphs 44 and 116-118 
The discussion of Radano in paragraph 4 above is incorporated here by reference. Radano discloses a lubricating compositions comprising a combination of an ester oil meeting the limitations of claim 12, in amounts within or overlapping the range recited in claim 13, with a hydrocarbon oil which can be a polyalphaolefin, and a poly(meth)acrylate viscosity index improver which can also include polyolefin-based units (paragraphs 41-45) . The inclusion of Radano as the ester-based base oil of Fujiwara, in the amount taught by Radano, meets the limitations of claims 12-15, 17, and 19, since the composition must be prepared by combining the components, and the use of the resulting composition in lubricating an engine of a vehicle, as taught by Fujiwara, meets the limitations of claim 16.
It would have been obvious to one of ordinary skill in the art to include the ester oil of Radano in the composition of Fujiwara, since Radano discloses in paragraphs 14 and 89 that the inclusion of the ester oil in a composition comprising a hydrocarbon oil .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Radano as applied to claims 12-17 and 19 above, and further in view of Esche (U.S. PG Pub. No. 2014/0274840).
The discussions of Fujiwara and Radano in paragraphs 4 and 9 above are incorporated here by reference. Fujiwara and Radano disclose a method meeting the limitations of claims 12 and 16, where the lubricating composition is useful for lubricating a four-wheeled passenger vehicle, but Fujiwara and Radano do not disclose the SAE viscosity grade of the composition.
Esche, in paragraph 13, discloses that 5W-30 viscosity grade oils, meeting the limitations of claim 18, are commonly used for passenger cars. Formulating the composition of Fujiwara and Radano to have a 5W-30 viscosity grade meets the limitations of claim 18, and would have been obvious to one of ordinary skill in the art since Esche teaches in paragraph 13 that 5W-30 viscosity grade oils are used in European-manufactured passenger cars.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera (U.S. PG Pub. No. 2017/0022441).
In paragraph 1 Onodera discloses a lubricating oil composition for an engine, particularly a supercharged gasoline engine. In paragraph 71 Onodera discloses that the base oil of the composition can be various hydrocarbon oils as well as synthetic oils. a and Rb groups are octyl or decyl groups. In paragraphs 94-95 Onodera discloses that the composition can comprise an anti-wear agent (wear inhibitor), as recited in claim 12, which can be a zinc dialkyl dithiophosphate meeting the limitations of claim 14. In paragraph 100 Onodera discloses that the anti-wear agent is present in an amount of 0.1 to 5% by weight, within the range recited in claim 15. In paragraph 3 Onodera discloses that supercharged gasoline engines are used in vehicles, as recited in claim 16. In paragraph 71 Onodera discloses that the hydrocarbon base oils include polyalphaolefins, which are group IV base oils as recited in claim 17. In paragraph 34 Onodera discloses that the compositions preferably have viscosity grades meeting the limitations of claim 18. In paragraphs 36, 78, and 125 Onodera discloses that the composition can comprise additional additives recited in claim 19. 
Onodera does not specifically disclose adding the neopentyl glycol diester oils to a lubricant composition comprising an anti-wear agent. In paragraph 71 Onodera discloses that the composition can comprise mixed based oils. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It therefore would have been obvious to prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), the method limitation of claim 12 is met when the neopentyl glycol diesters are combined with a lubricant composition comprising the hydrocarbon oils and anti-wear agent , noting that the composition must be prepared by combining the components. Based on the concentrations disclosed by Onodera for the various additives, the concentration of base oil, and therefore neopentyl glycol diester, in the composition will overlap the range recited in claim 13. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The use of the composition of Onodera to lubricate supercharged gasoline engines in vehicles, as taught by Onodera, meets the limitations of claim 16. 
In light of the above, claims 12-19 are rendered obvious by Onodera.

Claims 12, 17, 19-20, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (WO 2016/152463 A1).
An English-language equivalent of Nakada, U.S. PG Pub. No. 2018/0245014, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference. 
In paragraph 8, Nakada discloses a lubricant composition comprising a viscosity index improver. In paragraph 163 Nakada discloses that the lubricant composition comprises a lubricant base oil, and in paragraphs 167 and 174 Nakada discloses that a and Rb are hexyl, octyl, or decyl groups. In paragraphs 200-202 Nakada discloses that the composition can further comprise additional base oils, including polyalphaolefins, which are Group IV base oils as recited in claims 17 and 27. In paragraph 199 Nakada discloses that the concentration of lubricant base oil in a combination with an additional base oil is preferably 30% by weight or more; since the composition of Nakada also contains additional additives, the concentration of lubricant base oil (which can be a diester, as discussed above), has a lower bound of less than 30% by weight, thereby overlapping the ranges recited in claims 13 and 23. In paragraphs 221 and 230 Nakada discloses that the compositions can comprise anti-wear agents (wear modifiers), as recited in claims 12 and 20. In paragraphs 221-241 Nakada discloses that the composition can comprise additional additives recited in claims 19 and 29. Nakada does not disclose specific esters meeting the limitations of the claimed diesters, and does not specifically disclose adding the diester oils to a lubricant composition comprising the anti-wear agents.
As discussed above, Nakada discloses that the ester oil can be diesters formed from glycol and monocarboxylic acid reactants leading to esters meeting the limitations of the esters of claims 12 and 20. It therefore would have been obvious to one of prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), the method limitation of claims 12 and 20 are met when the neopentyl glycol diesters are combined with a lubricant composition comprising the hydrocarbon oils and anti-wear agent , noting that the composition must be prepared by combining the components.
In light of the above, claims 12-13, 17, 19-20, 23, 27, and 29 are rendered obvious by Nakada.

Claims 14-16, 18, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada in view of Lyon (U.S. PG Pub. No. 2013/0005622).
The discussion of Nakada in paragraph 12 above is incorporated here by reference. Nakada discloses a method of preparing a lubricant composition meeting the limitations of claims 12 and 20. The differences between Nakada and the currently presented claims are:
i) Nakada discloses in paragraph 230 that the composition can comprise zinc dialkyldithiophosphate anti-wear agents, but does not specifically disclose the structure if these compounds (in particular the alkyl groups) or a suitable concentration. This relates to claims 14-15 and 24-25.

iii) Nakada does not disclose the viscosity grade of the composition. 
With respect to i), Lyon discloses in paragraph 2 a lubricant oil composition providing excellent engine wear protection and improved fuel efficiency, where the composition has an HTHS viscosity of lower than 2.9 cP at 150° C, in line with the HTHS viscosity ranges taught in paragraph 210 of Nakada. In paragraph 27 Lyon discloses that the composition comprises zinc dialkyldithiophosphate having a structure meeting the limitations of claims 14 and 24, in an amount of 0.6 to 1.0% by weight, within the range recited in claims 15 and 25.
It would have been obvious to one of ordinary skill in the art to include use the zinc dialkyldithiophosphates of Lyon as the zinc dialkyldithiophosphates in the composition of Nakada, since Lyon teaches that they are suitable zinc dialkyldithiophosphates for use as an antiwear agent. 
With respect to ii), Lyon discloses in paragraphs 3 and 5 that fuel efficiency requirements for passenger vehicles are becoming increasingly stringent, and that prior art lubricants with an HTHS viscosity of lower than 2.9 cP at 150° C are not expected to provide acceptable durability performance. Lyon then goes on to teach a lubricant composition having an HTHS viscosity of lower than 2.9 cP at 150° C while providing excellent engine wear protection and improved fuel efficiency. The composition of Lyon comprises a base oil which can be an ester oil (paragraph 20), a polymeric viscosity improver, and a zinc dialkyldithiophosphate, similar to that of Nakada. It therefore would 
With respect to iii), in Table 5 Lyon discloses inventive compositions having 0W-20 and 5W-30 viscosity grades, both meeting the limitations of claims 18 and 28. It would have been obvious to one of ordinary skill in the art to formulate the composition of Nakada and Lyon to have one of the viscosity grades taught by Lyon, since Lyon teaches that they are suitable viscosity grades for engine oils.
In light of the above, claims 14-16, 18, 24-26, and 28 are rendered obvious by Nakada in view of Lyon.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,162,047. Although the claims at issue are not identical, they are not patentably distinct from each other.
a and Rb groups have a number of carbon atoms overlapping the range recited in claim 12 of the current application, and the lubricating composition has a viscosity grade meeting the limitations of claims 18 and 28 of the current application. Claim 5 of the ‘047 patent discloses a diester which corresponds to the diester of claims 20-22 of the current application when s is 1 or 2. Claim 11 of the ‘047 patent discloses that the composition can comprise an anti-wear additive, as recited in claims 12 and 20 of the current application. Since the composition of the ‘047 patent will be made by combining the components, the method limitation of claims 12 and 20 of the current application is met as well. Claims 12, 18, 20, and 28 of the current application are therefore rendered obvious by claims 1 and 11 of the ‘047 patent.
Claim 9 of the ‘047 patent is analogous to claims 13 and 23 of the current application. Claims 14-16 of the ‘047 patent disclose a method of lubricating an engine with the composition, as in claims 16 and 26 of the current application. Claim 10 of the ‘047 patent discloses that the composition can comprise base oils meeting the limitations of claims 17 and 27 of the current application. Claim 11 of the ‘047 patent discloses that the composition can comprise additional additives recited in claim 19 and 29 of the current application. Claims 12-13, 16-23, and 26-29 are therefore rendered obvious by the claims of the ‘047 patent.
The claims of the ‘047 patent do not disclose specific suitable types or concentrations of anti-wear agent. However, those portions of the specification which provide support for the patent claims may also be examined and considered when In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). In this case, column 10 lines 29-43 of the ‘047 patent discloses that preferred anti-wear additives are zinc dialkyldithiophosphates having the formula recited in claims 14 and 24 of the current application, and the anti-wear additives are present in the amount recited in claims 15 and 25 of the current application. Claims 14-15 and 24-25 of the current application are therefore obvious variants of the claims of the ‘047 patent.
 
Claims 12-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-27 of copending Application No. 17/256,693 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 11 of the ‘693 application discloses a method of bringing at least one mechanical component of a propulsion system of an electric or hybrid vehicle into contact with a lubricating composition comprising a base oil and a diester meeting the limitations of the diester of claim 12 of the current application. Claim 17 of the ‘693 application further discloses that the composition can comprise an antiwear additive, as recited in claims 12 and 20 of the current application, as well as additional additives recited in claims 19 and 29 of the current application. Lubricating components of an engine meets the limitations of claim 16 of the current application. Since the composition of claim 11 of the ‘693 application will be prepared by combining the components, the method limitations of claims 12 and 20 of the current application are 
The claims of the  ‘693 application do not disclose specific suitable types or concentrations of anti-wear agent, or the viscosity grade of the composition. However, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). In this case, page 29 lines 25-33 and page 30 lines 5-9 of the ‘‘693 application discloses that preferred anti-wear additives are zinc dialkyldithiophosphates having the formula recited in claims 14 and 24 of the current application, and the anti-wear additives are present in the amount recited in claims 15 and 25 of the current application. Claims 14-15 and 24-25 of the current application are therefore obvious variants of the claims of the ‘693 application. Page 9 lines 7-11 of the ‘693 application discloses the compositions advantageously have viscosity grades within the ranges recited in claims 18 and 28 of the current 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 21-22 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejections of those claims were overcome. The prior art, as exemplified by the rejections discussed above, does not disclose or render obvious methods of adding the esters of claims 21-22 to a lubricant composition comprising an anti-wear additive. While Onodera, discussed in paragraph 11 above, discloses neopentyl glycol diesters, which have include some methyl R groups, neopentyl glycol requires n in the claimed ester to be 3, while claims 21-22 require n to be 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771